DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Response to Amendment
The Amendment filed 09/06/2022 has been entered.  Claims 21, 41-51, and 54-65 remain pending in the application.  Claims 1-20, 22-40, and 52-53 have been canceled.  New claim(s) 66-67 have been added.  Claim(s) 66 has been withdrawn.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 66, drawn to a cast iron pump volute, classified in CPC F03B 3/186.
II. Claim 67, drawn to a cast iron pump impeller, classified in C21D 2221/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and are mutually exclusive.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, an impeller, as in the rejection of claims 57, 60, and 63 in the Final Rejection mailed 05/05/2022, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 66 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 21, 51, 54-65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2006/0165973 A1), previously cited, in view of Buller (US 20170304894 A1), previously cited.  
Regarding claims 21, 51, 54-55, 57-60, 63, and 67, Dumm teaches “process equipment having a wear surface having extended resistance to one or more of abrasion, erosion, or corrosion associated with filled materials processed by said process equipment, wherein the equipment wear surface bears a metal matrix composite filled with abrasive particles” (which reads upon “component/part made or manufactured using the steps in”, as recited in the instant claim; paragraph [0007]).  Dumm teaches “a method for producing process equipment having a wear surface having extended resistance to one or more of abrasion, erosion, or corrosion, associated with fillers or solids processed by said process equipment includes applying to said process equipment wear surface a metal matrix coating filled with superabrasive particles” (which reads upon “a method for modifying a dimension of a cast iron pump part, comprising steps for”, as recited in the instant claim; abstract).  Dumm teaches “a rotor assembly, 96, as shown in FIG. 9 for a self-priming, centrifugal pump is made of cast iron” (which reads upon “a cast iron pump component/part”, as recited in the instant claim; paragraph [0156]).  Dumm teaches that “inspection of the cast iron rotor after this time normally reveals that from several millimeters to centimeters of the rotor blades have been worn away from the original profile, and that the change in the dimension and profile of the blades is what changes the hydrodynamics of the pump resulting in loss of pressure and flow” (paragraph [0157]).  Dumm teaches that “the superabrasive coating was applied to a thickness of 0.200 mm or 200 microns” (which reads upon “depositing the metal on the cast iron pump component/part to modify the dimension of the cast iron pump component/part, based upon the metal deposition procedure selected”, as recited in the instant claim; paragraph [0158]).  Dumm teaches that “the coating also comprises one or more of nickel, nickel alloys” (which reads upon “depositing a metal having a combination of one or more Nickel Alloys or Nickel powders on the cast iron pump component/part”, as recited in the instant claims 21 and 58-59; claim 62).  Dumm teaches that “surface treatments used for hard-facing components include: chrome plating, nickel plating, thermal flame spraying” (which reads upon “placing a cast iron pump component/part on a base plate of a directed energy deposition (DED) machine; selecting a metal deposition procedure”, as recited in the instant claim; paragraph [0069]; thermal spray is a DED procedure; placing the part on the DED machine and removing the part from the DED machine as in instant claim 55 are implied).  Dumm teaches that that pump part includes an impeller (which reads upon “impeller”, as recited in instant claims 57, 60, 63, and 67; claim 62).  
Dumm is silent regarding having a skip pattern for depositing individual clusters of a metal separated by a distance (D1), a honeycomb structure, or wherein the skip pattern selected comprises using multiple passes that include: a first pass for depositing individual clusters of the metal separated by a first distance D1 along a first axis on the cast iron pump part, and depositing the individual clusters of the metal separated by a second distance D2 along a second axis on the cast iron pump part, the first axis being orthogonal to the second axis; and one or more skip passes for depositing one or more skip individual clusters of the metal separated by a corresponding first distance D1 along the first axis on the cast iron pump part, and depositing the one or more skip individual clusters of the metal separated by the second distance D2 along the second axis on the cast iron pump part.  
Buller is similarly concerned with 3D printing processes include selective laser melting (SLM), selective laser sintering (SLS), direct metal laser sintering (DMLS) or fused deposition modeling (FDM) (paragraph [0005]).  Buller teaches that “the 3D objects can be distributed in a space filling pattern, e.g., honeycomb pattern” (which reads upon “honeycomb”, as recited in the instant claim; paragraph [0031]).  Buller teaches “a lattice pattern, and that the lattice can be a diamond, tetragonal lattice, or cubic lattice” (which reads upon “having a skip pattern for depositing individual clusters of a metal separated by a distance (D1)”, as recited in instant claim 21; which reads upon “a first pass for depositing individual clusters of the metal separated by a first distance D1 along a first axis on the cast iron pump part, and depositing the individual clusters of the metal separated by a second distance D2 along a second axis on the cast iron pump part, the first axis being orthogonal to the second axis; and one or more skip passes for depositing one or more skip individual clusters of the metal separated by a corresponding first distance D1 along the first axis on the cast iron pump part, and depositing the one or more skip individual clusters of the metal separated by the second distance D2 along the second axis on the cast iron pump part”, as recited in instant claim54; paragraph [0031]).  Buller teaches that “the iron-based alloy may include cast iron or pig iron” (paragraph [0094]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a portion of the cast iron part of Dumm with a skip, honeycomb, or lattice pattern, as taught by Buller to decrease the weight of the part while maintaining structural integrity.  
Additionally, the Examiner notes that the claims are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed product. The determination of patentability is based upon the product structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation, be it powder bed fusion or thermal spray, or any other method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  Further, the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product.  See MPEP § 2113 II. 
Regarding claim 56, Dumm teaches the part of claim 21 as stated above.  Dumm teaches heat treatment by placing the coated part into furnace and heating to 300 to 350° C. for 1 to 2 hours in air atmosphere (paragraph [0129]).  
Regarding claims 61-62 and 64-65, modified Dumm teaches the parts of claims 51 and 54 as stated above.  Dumm teaches that “the coating also comprises one or more of nickel, nickel alloys” (claim 62).  

Claims 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2006/0165973 A1), in view of Buller (US 20170304894 A1), as applied to claim 21 above, and further in view of Liu et al. (US 20040009089 A1).
Regarding claims 41-45, modified Dumm teaches the part of claim 21 as stated above.  Dumm teaches that “the coating also comprises one or more of nickel, nickel alloys” (claim 62).  Dumm is silent regarding specific nickel alloys or the percentage of nickel to nickel alloy.  Regarding the subject limitation, in order to carry out the invention of Dumm, it would have been necessary and obvious to look to the prior art for exemplary types and ratios of nickel and nickel alloy powders used in powder metallurgy.  Liu provides this teaching.  Liu is similarly concerned with the field of powder metallurgy (paragraph [0003]).  Liu teaches an A-B powder mixture is made by mixing a minor volume fraction of a relatively fine metal powder A, which has a melting or solidus temperature that effectively exceeds the sintering temperature at which the powder mixture containing that powder is sintered, with a complementary major volume fraction of a relatively coarse prealloyed metal powder B, which is an alloy amenable to supersolidus liquid phase sintering (paragraph [0022]).  Liu teaches that A-B powder mixtures were prepared using commercially pure nickel powder (carbonyl-derived nickel powder) as the relatively fine metal powder A and a nickel alloy (vendor grade designation, Superbond 625) as the relatively coarse prealloyed metal powder B (paragraph [0075]).  Liu teaches that the volume fraction of powder A is 30% and the volume fraction of powder B is 70% (paragraph [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coating of the prior art combination, and adjusting and varying the types and ratios of nickel and nickel alloy powders, such as within the claimed ranges, as taught by Liu, motivated to form a conventional nickel coating using known and tested types and ratios of nickel and nickel alloy powders predictably suitable for powder metallurgy applications.  

Claims 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2006/0165973 A1), in view of Buller (US 20170304894 A1), as applied to claim 21 above, and further in view of Chung et al. (US 20180080514 A1).
Regarding claims 46-47, modified Dumm teaches the part of claim 21 as stated above.  
Dumm is silent regarding a grey cast iron.  Dumm teaches a nickel alloy as stated above.  
Chung is similarly concerned with cast iron parts (paragraph [0017]).  Chung teaches that “the friction part 200 may be formed of gray cast iron (flake graphite cast iron), which has heat-resistance and wear-resistance and has the same coefficient of thermal expansion as spheroidal graphite cast iron” (which reads upon “gray cast iron”, as recited in the instant claim; paragraph [0037]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cast iron of Dumm with grey cast iron, as taught by Chung to improve heat resistance and wear resistance.  
13.	Regarding claims 48-50, modified Dumm teaches the part of claim 21 as stated above.  Chung teaches that “the part 100 may be pre-heated before the inserting step, and that the preheat temperature may be 450±50° C” (paragraph [0075]).  Additionally, the Examiner notes that the claims are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed product. The determination of patentability is based upon the product structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.  Applicant argues that the combination does not disclose, teach or suggest a cast iron pump component/part made or manufactured using steps in a method for modifying a dimension of a cast iron pump part by selecting a metal deposition procedure having a skip pattern for depositing individual clusters of a metal separated by a distance (D1), as recited in claim 21, e.g. in order to minimize or eliminate the problems in the art associated with the cracking of cast iron parts when prior art additive manufacturing techniques were used without using the selected skip pattern according to the present invention (remarks, page 11).  Applicant argues that Dumm is completely silent regarding using any selected metal deposition procedure having any skip pattern for depositing any individual clusters of any metal separated by any distance (D1), as claimed (remarks, page 12).  Applicant further argues that because of this, the primary reference (Dumm)'s technique suffers from all the problems associated with the prior art techniques due to the "cracking" of cast iron pump parts (remarks, page 12).  This is not found convincing because Dumm is not relied upon for teaching using any selected metal deposition procedure having any skip pattern for depositing any individual clusters of any metal separated by any distance (D1), as claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the secondary reference, Buller, does not disclose, teach or suggest anything about using its technique for printing 3D objects with any filling pattern or any iron-based alloy in order to solve any problem(s) associated with the "cracking" of any cast iron pump part(s) (remarks, page 12).  Applicant argues that one having ordinary skill in the art would not see any teaching, suggestion or hint to print 3D objects with any iron-based alloy by selecting a metal deposition procedure having a skip pattern for depositing individual clusters of a metal separated by a distance (D1) in order to solve any problem(s) associated with the "cracking" of any cast iron pump part(s) (remarks, pages 12-13).  Applicant further argues that because of this absence of any teaching, any suggestion or any hint in Buller, Applicant also respectfully submits that one is left to guess how one having ordinary skill in the art would somehow be motivated to print 3D objects with an iron-based alloy by selecting a metal deposition procedure having a skip pattern for depositing individual clusters of a metal separated by a distance (D1) in order to solve problem(s) associated with the "cracking" of such cast iron pump part(s) (remarks, page 13).  This is not found convincing because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a portion of the cast iron part of Dumm with a skip, honeycomb, or lattice pattern, as taught by Buller to decrease the weight of the part while maintaining structural integrity.  MPRP 2145 II states that "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733